912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sterling & Olga HAMILTON, Plaintiffs-Appellants,v.Marshall DAVIDSON, et al., Defendants-Appellees.
No. 89-5816.
United States Court of Appeals, Sixth Circuit.
Aug. 27, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and ENSLEN, District Judge.*
PER CURIAM:


1
Plaintiffs, Sterling and Olga Hamilton, appeal from the district court's February 25, 1988 judgment dismissing their civil rights action.


2
The magistrate concluded, and the district court agreed, that plaintiffs failed to state a claim upon which relief could be granted.  See Fed.R.Civ.P. 12(b)(6).


3
Having reviewed the record and briefs submitted in this case, we find no error warranting reversal.  We, therefore, affirm the judgment of the district court for the reasons set forth in the Report and Recommendation of the Honorable Joseph M. Hood, United States Magistrate for the Eastern District of Kentucky.



*
 The Honorable Richard A. Enslen, United States District Judge for the Western District of Michigan, sitting by designation